Citation Nr: 0515550	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-operative right knee injury with chondromalacia, 
currently evaluated as 10 percent disabling.   

2.  Entitlement to an increased rating for service-connected 
degenerative changes of the right knee, currently evaluated 
as 10 percent disabling.   

3.  Entitlement to an increased rating for service-connected 
traumatic trochanteric bursitis of the right hip, currently 
evaluated as 10 percent disabling.   

4.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected right knee 
disability.

5.  Entitlement to service connection for degenerative disc 
changes at L5-S1, status-post laminectomy, secondary to 
service-connected right knee disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to March 
1982 and from April 1984 to October 1984; however, the second 
period of service was under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was scheduled to appear before the undersigned 
Veterans Law Judge on September 21, 2004, but he failed to 
appear at the hearing.  In VA Form 21-4138 dated in January 
2005, the veteran reported that he failed to appear at the 
scheduled hearing because he was incarcerated from May 2004 
to January 2005.  He requested that he be rescheduled for a 
new hearing.  Good cause having been shown in accordance with 
38 C.F.R. § 20.704(d), in May 2005, the undersigned granted 
the veteran's motion for a new hearing date before a member 
of the Board.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

The veteran should be scheduled for a 
hearing at the local VA office before a 
Veterans Law Judge from a traveling 
section of the Board at the next 
available opportunity.

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




